NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN DANIEL CASTILLO,                           No.    16-72239

                Petitioner,                     Agency No. A077-992-454

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Juan Daniel Castillo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order overturning an immigration

judge’s (“IJ”) decision granting his application for a waiver under 8 U.S.C.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1182(h), and the BIA’s order dismissing his appeal from an IJ’s decision denying

his request for administrative closure. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo constitutional claims and questions of law. Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We dismiss in part and deny in

part the petition for review.

      The record does not support Castillo’s contentions that the BIA failed to

apply the correct standard of review or failed to consider or properly analyze

relevant evidence in denying his request for a waiver of inadmissibility under

8 U.S.C. § 1182(h). See 8 C.F.R. § 1003.1(d)(3)(ii) (“The Board may review

questions of law, discretion, and judgment and all other issues in appeals from

decisions of immigration judges de novo.”). In the absence of a colorable legal or

constitutional claim, we lack jurisdiction to review the agency’s discretionary

denial of relief under 8 U.S.C. § 1182(h). See 8 U.S.C. § 1252(a)(2)(B)(i);

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“To be colorable

in this context, . . . the claim must have some possible validity.” (citation and

internal quotation marks omitted)); Monroy v. Lynch, 821 F.3d 1175, 1177-78 (9th

Cir. 2016) (holding that petitioner did not raise a reviewable issue because “he

simply disagrees with the agency’s weighing of his positive equities and the

negative factors”). Accordingly, Castillo’s due process claim also fails. See Lata v.




                                           2                                   16-72239
INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (an alien must show error and substantial

prejudice to prevail on a due process claim).

      To the extent Castillo contends that the BIA’s limitation on the scope of

remand to the IJ was improper, we reject this contention. See Fernandes v. Holder,

619 F.3d 1069, 1074 (9th Cir. 2010) (recognizing the BIA’s authority to qualify or

limit remand for a specific purpose).

      We do not reach Castillo’s contention that the IJ had authority within the

scope of remand to grant his request for administrative closure, where that request

is now moot, because this court dismissed his earlier petition for review in 2015.

See Castillo v. Lynch, 618 F.App’x 337 (9th Cir. 2015) (unpublished).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   16-72239